DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting – Rejection Withdrawn
RE: Rejection of claims 1-3, 5-8, 10, 12-22, and 24-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9 and 11-34 of copending Application No. 15/036,843:
The Terminal Disclaimer filed January 15, 2021 obviates the rejection previously made to claims 1-3, 5-8, 10, 12-22, and 24-32. Therefore, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
Rejection Withdrawn
RE: Rejection of claims 1, 3, 5-8, 10, 12-16, 31-34 under 35 U.S.C. 103 as being unpatentable over Chow, in view of DeLeoz, Thurl and Asakuma:
In view of Applicant’s arguments, and upon further review of the cited prior art, Applicant’s arguments are found persuasive.  Therefore, the rejection of record is withdrawn.
Allowable Subject Matter
Claims 1, 3, 5-6, 10, 12-16, 31 and 33-34 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 2, 17-22 and 24-30, directed to a non-elected invention non-elected without traverse.  	Accordingly, claims 18-23, 25 and 28 have been cancelled.
The application has been amended as follows: 
	Claims 2, 17-22 and 24-30 are cancelled.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to claim the following method:
A method for treating necrotizing enterocolitis and/or decreasing incidence of necrotizing enterocolitis in an infant or young child in need thereof, the method comprising administering to the infant or young child a composition comprising 2'- fucosyllactose (2-FL), 6'sialyllactose (6-SL), and N-acetylated oligosaccharides comprising lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT) in a ratio of LNT:LNnT between 2:1 and 1:1, wherein the LNT is present in an amount from 0.4 to 2 g/L of the composition, and the 2'-fucosyllactose (2-FL), the 6'sialyllactose (6-SL), the lacto-N-tetraose (LNT) and the lacto-N- neotetraose (LNnT) are the only human milk oligosaccharides in the composition.
Lacto-N-tetraose (LNT) and Lacto-N-neotetraose (LNnT), and preferably combinations of 2’FL with at least one of 6’SL and 3’FL, and combinations of LNnT with at least one of 6’SL and 3’FL. 
Although Chow at paragraph [0073] exemplifies numerous combinations of SA, 2’FL, 3’FL, 3’SL and 6’SL with LNnT, Chow differs from the instant invention in that Chow did not include any examples with the n-acetylated oligosaccharide LNT (lacto-N-tetraose).
Applicant has specifically amended claim 1 to require that the composition for treating necrotizing enterocolitis specifically include 2'-fucosyllactose (2-FL), the 6'sialyllactose (6-SL), the lacto-N-tetraose (LNT) and the lacto-N- neotetraose (LNnT) as the only human milk oligosaccharides in the composition, wherein (LNT) and lacto-N-neotetraose (LNnT) are provided at a ratio of LNT:LNnT between 2:1 and 1:1, wherein the LNT is present in an amount from 0.4 to 2 g/L of the composition.  Applicant’s specification at pages 27-28 has shown that this specific subset of HMOs decreases the incidence of necrotizing enterocolitis (NEC). Applicant has pointed to Rasmussen et al. Rasmussen et al. and the cited reference to Chow, are found persuasive in showing that Applicant has discovered a specific species of HMOs that are not recognized by the prior art.  Thus, the evidence of non-obviousness outweighs the evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        /SCOTT LONG/Primary Examiner, Art Unit 1633